SOMMERYILLE, J.
Plaintiff alleges that he was standing on the corner of Felicity and Magazine streets waiting to take a ear, on March 9, 1914, about 7 o’clock in the evening. He says that he hailed the approaching ear, and as it neared him it increased its speed, and the rear end of the car swung around and hit him on the leg, breaking it below the knee.
Defendant admits that plaintiff was injured at the time and to the extent indicated, but denies all responsibility therefor, and alleges that defendant attempted to board a moving car, which was going rapidly, and that he was guilty of gross carelessness.
There was judgment for defendant, and plaintiff has appealed.
The evidence shows that plaintiff was *943standing near a long curve at the corner of Felicity and Magazine streets, but not at the place where passengers usually board cars or alight therefrom. He was in the middle of Felicity street, rather than at the crossing, where the cars are usually. stopped for passengers. He had thus placed himself in a wrong and dangerous position; and, as the car swung out over the track making the curve, it came in contact with his leg and broke it. There is some confusion in the evidence as to whether plaintiff really wished to board the car or not, or whether he attempted to board it while it was moving; but the fact is he placed himself in a dangerous position, and where he could not avoid being struck by the ear while it was making the curve. He alone is in fault; _ and he cannot hold the defendant in damages for the accident.
Judgment affirmed.